491 F.2d 1258
UNITED STATES of America, Appellee,v.Donald Ratliff CADY, Appellant.
No. 73-1345.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 12, 1974.Decided March 1, 1974.

Appeal from the United States District Court for the Southern District of Iowa; William C. Hanson, Chief Judge.
Allen L. Donielson, U.S. Atty., Des Moines, Iowa, for appellee.
Before MEHAFFY, Chief Judge, and GIBSON and WEBSTER, Circuit Judges.

ORDER DISMISSING APPEAL

1
Appellant Donald Ratliff Cady entered a plea of guilty to an information charging him with violation of 18 U.S.C. 3 as an accessory after the fact to the crime of aggravated bank robbery (18 U.S.C. 2113(d)).  He was sentenced to ten years imprisonment.  After filing a timely notice of appeal, appellant failed to file a brief or otherwise assert any claim of error in the proceedings below.  A careful review of the record reveals no prejudicial error.  This court has previously extended the time for the filing of briefs and has notified appellant that failure to comply with the briefing schedule would result in dismissal under Local Rule 9(a).


2
Appeal dismissed.